Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 21st, 2022 has been entered.  Claims 17 – 26 and 28 – 39 are currently pending in the application.  Claim 27 is cancelled and all rejections of it are withdrawn.  The rejection of claims 26 – 28 under 35 U.S.C. 112(b) is withdrawn.  Claims 17 – 25 and 29 – 25 are withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (CA-2472799-A1) in view of Weaver (US-4663177-A) and Vallons (The Effect of Oral Processing on the Viscosity of Thickened Drinks for Patients with Dysphagia).
Regarding claims 26 and 28, Janssen teaches the creation of a food powder comprising a carbohydrate sweetener and thickeners [pg 2, lines 28 – 33].  The sweetener can be dextrose, fructose, or sucrose (household sugar), which are all known saccharides [pg 4, lines 8 – 12].  The thickeners used include alginate, guar gum, and xanthan gum [pg 3, lines 25 – 28].  While starch can be used as a gel-forming agent, it can be replaced by the thickening agent [pg 3, lines 10 – 12, 25].  The use of an anticaking agent is optional and therefore is considered to be in the alternative.
Janssen also teaches the mixing of the food powder composition with a hot liquid (6 - 99°C) [pg 3, lines 1 – 4].  This liquid is preferably water [pg 3, lines 21 – 23].  This creates a foodstuff with an increased viscosity [pg 3, lines 30 – 32].  The foodstuff is created in and dispensed from a vending machine which can be considered as an automated dispensing machine [pg 2, lines 22 – 26].
Janssen does not teach ≥ 50% of the powder particles being between 0.250 – 1 mm, 60 – 70% of between 0.250 – 1 mm, 70 – 75% between 0.125 – 0.500 mm, or 60 – 65% between 0.250 – 0.500 mm. Janssen also does not teach the administration of the reconstituted foodstuff.
Regarding the particle size of the food powder, Weaver teaches the size of the particles in a dry pudding mix.  Weaver teaches that 40 – 50% of particles are smaller than the holes of a size 20 mesh filter (0.841 mm) [Col 6, lines 22 – 28].  Particle size is important because a course particle helps promote thorough intermixing but too course a particle may lead to difficulty in holding the mix together [Col 6, lines 15 – 22].  It would have been obvious to a person having ordinary skill in the art to use the particle size distribution of Weaver with the food powder of Janssen so as to create the desired intermixing of the food powder.  The range of particle sizes of the claims overlap with those of Weaver, making them obvious over Weaver.
Janssen does not teach the administration of the reconstituted foodstuff.  Vallons teaches the administration of viscous foodstuffs to patients with dysphagia to prevent dehydration [pg 772, Col 2].
It would have been obvious to a person having ordinary skill in the art to administrator the reconstituted foodstuff of Janssen to the patients of Vallons with dysphagia so as to prevent dehydration.
Claims 36 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen, Weaver, and Vallons as applied to claim 26 above, and further in view of Kumar (US-20160174597-A1).
Regarding claims 36 – 39, Janssen, Weaver, and Vallons teach a composition for hydrating subjects with dysphagia.  Janssen particularly teaches a dry mix with 0 – 50 wt% sweetener, 0 – 15 wt% emulsifier, 5 – 50 wt% thickeners, and 8 – 50 wt% dispersant [pg 2, lines 28 – 33].  The sweetener could be the carbohydrate fructose [pg 4, lines 8 – 12].  The thickeners could be the hydrocolloid carrageenan and the food gum tara gum [pg 3, lines 25 – 28].  These two thickeners could be combined in any manner to make up 5 – 50 wt% of the dry powder.  The combined claimed value for carrageenan and tara gum is 10 – 30 wt%.  The polysaccharide could be the dispersing agent maltodextrin [pg 3, lines 14 – 16].   The claimed values of fructose, maltodextrin, carrageenan, and tara gum are obvious over Janssen.
Janssen does not teach the composition comprising 57 wt% fructose.  The courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason etal, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Therefore, it would have been obvious to a person having ordinary skill in the art to add fructose in an amount to get the desired level of sweetness.
Janssen, Weaver, and Vallons do not teach silicon dioxide in the dry powder.  Kumar teaches the use of silicon dioxide in a dried food product as an anti-caking agent.  Silicon dioxide is 0.01 – 5 wt% of the powder [0018].  It would have been obvious for a person having ordinary skill in the art to add the silicon dioxide of Kumar to the dried food product of Janssen, Weaver, and Vallons so as to prevent the composition from caking.  Furthermore, the claimed value of silicon dioxide is obvious over the prior art.

Response to Arguments
Applicant’s arguments, filed September 21st, 2022, have been fully considered.
Claim 27 has been cancelled and all rejections of it have been withdrawn.
The rejection of claims 26 and 28 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.
Applicant’s arguments concerning the rejection of claims 26 and 28 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the particle size of the composition of Janssen is not disclosed [pg 10, ¶1].  The Examiner points out that the issue of particle size is addressed by Weaver which teaches a reason for optimization.
Applicant argues that selecting a size of a starch and sugar particle may not lead to success due to supply troubles [pg 10, ¶2].  First, the Examiner notes that the reference to British Patent 2132869 is not relevant as the prior art composition as presented above does not contain starch.  Second, supply troubles are not included in the claims and are therefore outside of scope.  
Applicant argues that the composition of Janssen is only characterized by viscosity and that Janssen teaches using a starch which is not included in the claimed invention [pg 10, ¶3].  The Examiner points out that, even if the composition of Janssen is characterized by viscosity, it still has the claimed ingredients.  Furthermore, the prior art teaches that starch can be substituted with other thickeners, such as gelatin, pectin, and carrageenan [pg 3, lines 25 – 28].
Applicant argues that Weaver does not teach the dysphagia of subjects or the use of a machine in distributing the composition [pg 11, ¶4].  The Examiner points out that Vallons teaches dysphagia among patients [pg 772].  Janssen teaches a machine for providing a hydration composition [pg 2, lines 22 – 26].
Applicant argues that Weaver does not optimize the particle size for its flowing properties [pg 11, ¶5].  The Examiner points out that Applicant has not shown that the optimization of Weaver produces a product with different characteristics from those claimed.  Therefore, the optimization of Weaver is considered to provide the claimed particle sizes.
Applicant argues that Vallons teaches the viscosity of the composition and not the dispensing machine or particle size [pg 12, ¶3].  The Examiner points out that Vallons is not used to compare the physical properties of the compositions.  Rather, Vallons teaches feeding thickened foodstuffs to patients with dysphagia, as well as why a person having ordinary skill would want to.   Furthermore, the use of a dispensing machine and the particle size of the composition have been addressed by Janssen and Weaver, respectively, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799